         Case 1:19-cv-00128-DGL Document 17 Filed 09/24/20 Page 1 of 7




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_______________________________________________

CRYSTAL PORZIO,
                                                                     DECISION AND ORDER
                                      Plaintiff,
                                                                     19-CV-0128L

                       v.


ANDREW SAUL,
Commissioner of Social Security,

                              Defendant.
________________________________________________



       Plaintiff appeals from a denial of disability benefits by the Commissioner of Social Security

(“the Commissioner”). This action is brought pursuant to 42 U.S.C. §405(g) to review the

Commissioner’s final determination.

       On November 13, 2015, plaintiff, then twenty-seven years old, filed applications for

disability insurance benefits and supplemental security income, alleging an inability to work since

January 1, 2012. (Administrative Transcript, Dkt. #7 at 14). Her applications were initially denied.

Plaintiff requested a hearing, which was held January 23, 2018 before Administrative Law Judge

(“ALJ”) Mary Mattimore. The ALJ issued an unfavorable decision on March 8, 2018. (Dkt. #7 at

14-33). That decision became the final decision of the Commissioner when the Appeals Council

denied review on December 6, 2018. (Dkt. #7 at 1-3). Plaintiff now appeals.

       The plaintiff has moved for remand of the matter for further proceedings (Dkt. #12), and

the Commissioner has cross moved (Dkt. #14) for judgment on the pleadings, pursuant to Fed. R.
          Case 1:19-cv-00128-DGL Document 17 Filed 09/24/20 Page 2 of 7




Civ. Proc. 12(c). For the reasons set forth below, the plaintiff’s motion is denied, the

Commissioner’s cross motion is granted, and the decision appealed-from is affirmed.

                                          DISCUSSION

       Determination of whether a claimant is disabled within the meaning of the Social Security

Act follows a well-known five-step sequential evaluation, familiarity with which is presumed.

See Bowen v. City of New York, 476 U.S. 467, 470-71 (1986). See 20 CFR §§404.1509, 404.1520.

The Commissioner’s decision that a plaintiff is not disabled must be affirmed if it is supported by

substantial evidence, and if the ALJ applied the correct legal standards. See 42 U.S.C. §405(g);

Machadio v. Apfel, 276 F.3d 103, 108 (2d Cir. 2002).

       The ALJ’s decision summarizes plaintiff’s medical records throughout the relevant period.

These include treatment records for degenerative disc disease of the lumbar spine with sciatica,

disc herniation, osteoarthritis, scoliosis, attention deficit hyperactivity disorder (“ADHD”),

depression, anxiety and post-traumatic stress disorder (“PTSD”), which the ALJ concluded

together constituted a severe impairment not meeting or equaling a listed impairment. (Dkt. #7 at

16).

       The ALJ found that plaintiff has the residual functional capacity (“RFC”) to perform

sedentary work, except that she can no more than occasionally climb ladders, stairs, ropes or

scaffolds, and can no more than occasionally stoop, kneel, crouch, crawl and push/pull bilaterally.

Plaintiff cannot drive motor vehicles or other machinery. She is limited to simple, routine tasks

involving only simple decisions, with no production rate (e.g., assembly line) pace. She can

maintain attention and concentration for up to 2 hours at a time, can no more than occasionally

interact with supervisors, coworkers or the public, and requires the freedom to shift between sitting

and standing for up to 5% of the workday while on task. (Dkt. #7 at 18).


                                                 2
            Case 1:19-cv-00128-DGL Document 17 Filed 09/24/20 Page 3 of 7




         When vocational expert Jeanne Beachler was asked at plaintiff’s hearing whether there

were positions in the economy that a hypothetical individual with this RFC could perform, the

vocational expert identified the representative sedentary unskilled positions of document preparer

and sorter. (Dkt. #7 at 32.) The ALJ accordingly found that plaintiff, at the time of her alleged

disability onset a 21-year-old woman with a high school education and past relevant work as a

police officer, was not disabled. Id.

    I.        The ALJ’s Analysis of the Medical Opinions of Record Concerning
              Non-Exertional Limitations

         Plaintiff does not appear to challenge the ALJ’s determinations concerning her exertional

and postural limitations. Plaintiff argues, however, that the ALJ erred in her analysis of the medical

opinions of record concerning plaintiff’s mental limitations, and that her decision contains factual

errors, relied on layperson interpretation of raw medical data, and was not supported by substantial

evidence.

         In examining the medical opinion evidence concerning plaintiff’s mental limitations, the

ALJ first examined the opinion of examining (and later, treating) psychiatrist Dr. Muhammad

Rahman, who performed an assessment on plaintiff on November 14, 2016.1 In a meandering

discussion which shifted between summarizing the opinion of a different examining psychologist,

Dr. Carol Descutner (Dkt. #7 at 669-75), with Dr. Rahman’s opinion, the ALJ appears to have

ultimately concluded that Dr. Rahman’s opinion was entitled to “little weight.” In discounting the

opinion, the ALJ cited its apparent reliance on plaintiff’s subjective reports, its lack of probative

value (given the largely unremarkable examination findings), and its observation of “fidgety”



1
  The Court notes that Dr. Rahman’s November 14, 2016 opinion documented his initial intake examination of
plaintiff: at that point, his relationship with plaintiff was that of an examining physician. Plaintiff later began treating
regularly with Dr. Rahman, but the record contains no subsequent opinions by Dr. Rahman after his role changed to
that of treating physician.
                                                             3
          Case 1:19-cv-00128-DGL Document 17 Filed 09/24/20 Page 4 of 7




symptoms, which the ALJ stated were anomalous as they were not noted in subsequent treatment

records. (Dkt. #7 at 28).

       Plaintiff alleges that the ALJ erred in her evaluation of Dr. Rahman’s and Dr. Descutner’s

opinions, conflating them to such a large and baffling extent that it is impossible to even determine

whether the ALJ’s finding of “little weight” was ultimately meant to apply to Dr. Descutner’s

opinion, Dr. Rahman’s, or both. (Dkt. #7 at 28).

       The Court agrees with plaintiff that the ALJ’s discussion of the two opinions is somewhat

confusing. However, I find that the ALJ’s error is harmless, given that neither of Dr. Rahman’s or

Dr. Descutner’s opinions suggest any limitations beyond those included by the ALJ in her RFC

determination, let alone support a finding of disability.

       Dr. Rahman noted that plaintiff appeared “mildly restless[] and fidg[]ity” with an anxious

mood and affect, but with coherent speech, goal-directed thought processes, cognitive alertness,

and fair attention, concentration, memory, insight and judgment. (Dkt.#7 at 687-88). He neither

identified not described any functional mental limitations.

       Dr. Descutner evaluated plaintiff on December 18, 2016, summarized her self-reported

mental health history and symptoms, and observed that plaintiff was “anxious with initial delay in

responding to questions, but this improved” during the examination. (Dkt. #7 at 674). Dr.

Descutner concluded that plaintiff met the DSM-5 criteria for depressive disorder and anxiety

disorder, with features of generalized anxiety and PTSD, and functional difficulties consisting of

“occupational and social impairment with reduced reliability and productivity.” (Dkt. #7 at 675).

Dr. Descutner did not specify the extent or frequency of any such limitations, or provide any

explanation of how reduced reliability or productivity were related to plaintiff’s observed

anxiousness. Nonetheless, the ALJ included, in her RFC finding, limitations sufficient to account


                                                   4
         Case 1:19-cv-00128-DGL Document 17 Filed 09/24/20 Page 5 of 7




for both “social impairment” and “reduced reliability and productivity” mentioned by Dr.

Descutner: her RFC determination specified no more than occasional social interaction, and

simple, routine work with no production quotas.

       Because Dr. Rahman’s and Dr. Descutner’s opinions did not specify limitations that

exceeded or contradicted the ALJ’s RFC finding, the ALJ’s failure to clearly and thoroughly

discuss and weigh them was harmless error. See Mitscher v. Berryhill, 2019 U.S. Dist. LEXIS

68515 at *12 (W.D.N.Y. 2019)(ALJ’s failure to properly weigh opinions is harmless where the

ALJ’s decision does not conflict with them); Swain v. Colvin, 2017 U.S. Dist.. 88296 at *7-*8

(W.D.N.Y. 2017)(same). Accord Hockbrueckner v. Astrue, 2013 U.S. Dist. LEXIS 16494 at *8

(E.D.Pa. 2013) (an ALJ’s failure to properly consider or weigh a physician’s opinion may be

harmless where the opinion “is so patently deficient that the Commissioner could not possibly

credit it”) (quoting Wilson v. Commission, 378 F.3d 541, 547 (6th Cir. 2004)).

       Plaintiff also argues that because the ALJ declined to grant more than “some” or “little”

weight to any of the medical opinions of record concerning plaintiff’s mental limitations, the ALJ

created a gap in the record, and thus made her RFC finding based solely on her lay opinion of the

raw medical findings.

       The Court disagrees. While the record lacks compelling evidence supporting plaintiff’s

claim of disability, that doesn’t mean it lacks sufficient evidence for the ALJ to have rendered an

opinion. The ALJ had before her all of plaintiff’s testimony, treatment records, objective medical

test results, and opinions from multiple physicians. Those opinions included that of consulting

psychologist Dr. Susan Santarpia, whose January 12, 2016 opinion represented the only detailed

analysis of plaintiff’s mental functioning of record. Dr. Santarpia summarized plaintiff’s

psychiatric history and performed a mental status examination. She found plaintiff cooperative,


                                                5
          Case 1:19-cv-00128-DGL Document 17 Filed 09/24/20 Page 6 of 7




with an appropriate manner of relating, good hygiene and grooming, fluent speech, coherent and

goal-directed through processes, appropriate affect, intact attention and concentration, intact recent

and remote memory skills, average cognitive functioning, fair insight, and fair judgment. She

found that plaintiff had no psychological or mental limitations. (Dkt. #7 at 304-08).

       The ALJ gave “some” weight to Dr. Santarpia’s opinion, but concluded that the record

supported greater (that is, moderate) limitations in social interaction, attention and concentration,

and adapting and managing, rather than the “no limitations” that Dr. Santarpia opined. In so

finding, the ALJ cited to the plaintiff’s self-reported activities (e.g., attending college full-time,

socializing with friends and family, engaging in all self-care tasks independently), treatment

records noting objective observations of plaintiff’s anxiousness or tension, plaintiff’s testimony

concerning symptoms of anxiety and the desire to avoid large groups of people, and plaintiff’s

brief and inconsistent attempts to seek mental health treatment. (Dkt. #7 at 17-18, 25-26).

       In short, notwithstanding the volume and completeness of the plaintiff’s medical records

and physician opinions (which together spanned over 800 pages covering a 6-year period), there

was no medical opinion or assessment that credibly indicated specific, mental limitations beyond

those included by the ALJ in her RFC finding. The RFC determined by the ALJ, which limited

plaintiff to simple, low-stress work with occasional social interaction, was a practical and

appropriate response to plaintiff’s treatment records establishing a history of depression, anxiety,

ADHD and PTSD with mild symptoms, as well as plaintiff’s self-reported activities of daily living.

(Dkt. #7 at 28).

       In short, while “the ALJ’s conclusion may not perfectly correspond with any of the

opinions of medical sources cited in his decision,” she was “entitled to weigh all of the evidence

available to make an RFC finding that was consistent with the record as a whole.” Matta v. Astrue,


                                                  6
          Case 1:19-cv-00128-DGL Document 17 Filed 09/24/20 Page 7 of 7




508 Fed. Appx. 53, 56 (2d Cir. 2013) (unpublished opinion). Furthermore, it is “not require[d] that

[the] ALJ have mentioned every item of testimony presented to h[er] or have explained why [s]he

considered particular evidence unpersuasive or insufficient to lead h[er] to a conclusion of

disability.” Mongeur v. Heckler, 722 F.2d 1033, 1040 (2d Cir.1983).

        In summary, I find that the ALJ’s failure to provide a clear explanation for her weighing

of Dr. Rahman’s and Dr. Descutner’s opinions was harmless error, that the record was sufficiently

complete, and that the ALJ’s decision is supported by substantial evidence, and is not the product

of reversible legal or factual error.

        I have considered the remainder of plaintiff’s arguments, and find them to be without merit.



                                          CONCLUSION

        For the foregoing reasons, plaintiff’s motion to vacate the ALJ’s decision and remand the

matter (Dkt. #12) is denied, and the Commissioner’s cross motion for judgment on the pleadings

(Dkt. #14) is granted. The ALJ’s decision is affirmed in all respects, and the complaint is

dismissed.

        IT IS SO ORDERED.



                                        _______________________________________
                                                 DAVID G. LARIMER
                                                United States District Judge
Dated: Rochester, New York
       September 24, 2020.




                                                 7
